COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER


Cause No. 01-14-0703-CV; Christoph Henkel, Appellant v. Emjo Investments, Ltd. and H.J. von
          der Goltz, Appellees

Date motion filed:     October 13, 2015

Type of motion:        Motion for rehearing

Party filing motion:   Appellant




       The Court requests a response to the motion for rehearing. See TEX. R. APP. P. 49.2. The
response, if any, should be filed by November 6, 2015.




Judge’s signature:     /s/ Jane Bland
                       Jane Bland
                       Justice, acting individually


                       Panel consists of Justices Jennings, Bland, and Brown.




Date:       November 5, 2015